--------------------------------------------------------------------------------

Investor Relations Service Agreement

THIS AGREEMENT is dated for reference the July 15th, 2010

BETWEEN:

DEL TORO SILVER CORP, located at 400 - 409 Granville Street, Vancouver, BC,
Canada, V6C 1T2

(The “Company”)

AND:

GOAL CAPITAL LLC (a Nevada based LLC) located 29773 Niguel
Rd. #A, Laguna Niguel, CA 92677

(The “Consultant”)

WHEREAS the Company and the Consultant wish to enter into this Agreement
regarding the provision of the Consultant’s services to the Company,

THIS AGREEMENT WITNESSES that in consideration of the mutual covenants and
agreements hereinafter contained, the parties hereto agree as follows:

1

SERVICES

    1.1

The Company hereby retains the Consultant upon the terms and conditions of this
Agreement, and the Consultant hereby accepts such terms and conditions.

    1.2

The Consultant shall provide the Company with expertise and assistance in the
areas generally described in Schedule “A” to this Agreement and such other
services as the Company and Consultant may agree to from time to time. If
requested by the Company, the Consultant shall be a member of the Company’s
Strategic Advisory Board at the pleasure of the Company.

    1.3

The Consultant and the Company agree and understand that the Consultant is an
independent contractor and not the agent, employee, servant, partner or joint
venturer of the Company.

    1.4

The Consultant shall take direction from and report to the Company’s chief
executive officer or to such other person as the Company’s chief executive
officer may direct. The Consultant shall devote a substantial portion of his
time and attention to the Company’s business so as to properly perform his
duties hereunder.

    1.5

The Consultant covenants that it shall not do, or fail to do, anything which
could be reasonably expected to damage the reputation of the Company, its
affiliates or any of its directors, officers, employees, contractors or
consultants.

    1.6

The Consultant will ensure that the substantive content of any and all public
communications prepared by the Consultant in respect of the Company will not be
released to the public until it has been reviewed and consented to by a senior
officer of the Company, which consent must be expressed in writing.


--------------------------------------------------------------------------------

— 2 —

2

TERM

    2.1

The term of this Agreement shall be as stated in Schedule “A”.

    3

REMUNERATION AND EXPENSES

    3.1

The Consultant’s remuneration will be as specified in Schedule “A”.

    3.2

Subject to the limitations expressed below with respect to prior authorization,
the Company shall reimburse the Consultant for all reasonable expenses incurred
by it in furtherance of the Company's business. The Consultant shall submit
statements and receipts for all expenses claimed. The Consultant acknowledges
and agrees that the Company’s obligation to reimburse those expenses is subject
to the following limitations:

    3.3

the Company will only reimburse the Consultant for those expenses that the
Company considers reasonable or to which the Company has granted prior written
authorization;

    3.4

the Company will not be responsible for, and the Consultant will be responsible
for and pay expenses associated with the provision of office space and general
office support services (e.g. staff, utilities, office equipment) that may be
required by the Consultant in connection with rendering the services to the
Company; and

    3.5

the Company will not be responsible for, and the Consultant will be responsible
for and will pay all costs of conducting the Consultant’s business, including
but not limited to, the expense and responsibility for any applicable insurance
or licenses, permits, taxes or assessments of any kind, and payment of all
business and employment taxes including, but not limited to, income taxes,
contributions, and worker’s compensation premiums.

    3.6

The Consultant is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in shares, including
investments in securities issued by the Company, and including an investment
decision like that involved in the acquisition of shares and options as
compensation as set forth in Schedule A. The Consultant is acquiring the number
of shares and options set forth in Schedule A in the ordinary course of its
business and for its own account for investment only, and has no intention of
distributing any of the shares and options nor any arrangement or understanding
with any other persons regarding the distribution of such shares and options
within the meaning of Section 2(11) of the United States Securities Act of 1933,
as amended (the “Securities Act”). The Consultant has been given access to
officers and directors of the Company, who have responded to inquiries regarding
the Company and the shares. The Consultant understands that the shares are being
issued to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Consultant’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Consultant set forth herein in order to determine the
availability of such exemptions and the eligibility of the Consultant to acquire
the shares and options.

    4

CONFIDENTIAL INFORMATION

    4.1

The Consultant shall keep all Confidential Information in confidence and not use
or allow others to use any Confidential Information except for the Company’s
benefit and the Consultant shall use its best efforts to ensure that all of its
employees, agents directors and officers who become privy to the Confidential
Information are bound by the terms of this section. In this Agreement,
“Confidential Information” means all data, processes, formulations, analysis,
methodologies and other information which is designated by the Company as
confidential or which would be reasonably understood to be confidential
information based on the substance of the information and the circumstances
under which it is conveyed, whether orally or in writing, except for any part of
the Confidential Information which:


--------------------------------------------------------------------------------

— 3 —

4.2

Is or becomes publicly available other than as a result of a disclosure by the
Company;

    4.3

is or becomes available to the Consultant from a source (other than the Company
or its representatives) which, to the best of the Consultant’s knowledge after
due inquiry, is not prohibited from disclosing such information to the
Consultant by a legal, contractual or fiduciary obligation; or

    4.4

the Consultant demonstrates was properly in the Consultant’s possession or
control at the time of disclosure of that Confidential Information to it by the
Company or its representatives.

    4.5

The Consultant agrees that it shall not, before or after termination or expiry
of this Agreement, remove any reports information, property, or any other
material belonging to the Company, or any reproductions thereof, without the
prior written permission of the Company’s CEO.

    4.6

The Consultant acknowledges and agrees that, without prejudice to any and all
rights of either party to this Agreement, an injunction may be the only
effective remedy to protect a breach of the provisions of this section 4. This
section 4 will survive the termination of this Agreement.

    5

TERMINATION OF AGREEMENT

    5.1

This Agreement may be terminated by the Company immediately upon breach of this
agreement by the Consultant. The company must have legitimate and justifiable
proof that such a breach has occurred. Upon any such termination, the Company
shall pay Consultant for any fees earned and expenses incurred through the date
of termination.

    6

RELATIONSHIP

    6.1

The Consultant is an independent contractor of the Company, and no party to this
Agreement will make any representations or statements indicating or suggesting
that any joint venture, partnership, or other such relationship exists between
the Company and the Consultant. The Company and the Consultant will have no
authority to assume or create obligations binding upon the other and will not
take any action which may have the effect of creating the appearance of having
such authority.

    7

COMPLIANCE WITH LAWS

    7.1

The Consultant shall comply with all applicable statutes, rules and regulations
and the lawful requirements and directions of any governmental authority having
jurisdiction with respect to the provision of its services.

    8

MISCELLANEOUS

    8.1

The provisions of the schedules attached to this Agreement form an integral part
of this Agreement.

    8.2

Any notice or other communication given under this Agreement shall be in writing
and shall be deemed to have been given if personally delivered to a party hereto
at its address appearing on the first page of this Agreement (or to such other
address as one party provides to the other in a notice given according to this
subsection). All notices and other communications shall be deemed to have been
given and received on the first business day following its delivery as
aforesaid.

    8.3

The provisions of sections 4 of this Agreement shall survive the expiry or
earlier termination of this Agreement.


--------------------------------------------------------------------------------

— 4 —

8.4

Each provision of this Agreement is severable. If any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any jurisdiction,
the illegality, invalidity or unenforceability of that provision will not
affect:

 

 

8.5

the legality, validity or enforceability of the remaining provisions of this
Agreement, or

 

 

8.6

the legality, validity or enforceability of that provision in any other
jurisdiction

 

 

8.7

Except that if:

 

 

8.7.1

on the reasonable construction of this Agreement as a whole, the applicability
of the other provision presumes the validity and enforceability of the
particular provision, the other provision will be deemed also to be invalid or
unenforceable; and

 

 

8.7.2

as a result of the determination by a court of competent jurisdiction that any
part of this Agreement is unenforceable or invalid and, as a result of this
Section 8.4, the basic intentions of the parties in this Agreement are entirely
frustrated, the parties hereto will use all reasonable efforts to amend,
supplement or otherwise vary this Agreement to confirm their mutual intention in
entering into this Agreement.

 

 

8.8

This Agreement may not be assigned by either party hereto without the prior
written consent of the other. This Agreement shall enure to the benefit of and
be binding upon the parties and their respective successors and permitted
assigns.

 

 

8.9

The laws of California and the laws of the United States of America are
applicable therein shall exclusively govern this Agreement.

 

 

8.10

This Agreement represents the entire agreement between the parties hereto and
their respective principals and supersedes all prior agreements and
understandings, whether written or oral, between the parties concerning the
Consultant's provision of services to the Company. This Agreement may not be
amended or otherwise modified except by an instrument in writing signed by both
parties.

 

 

8.11

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and both of which shall constitute one agreement. This Agreement
may be delivered by fax.


--------------------------------------------------------------------------------

— 5 —

IN WITNESS WHEREOF the parties have executed this Agreement as of the 15th day
of July, 2010 the above written notwithstanding its actual date of execution.

  DEL TORO SILVER CORP         Per: /s/ Mark McLeary     Mark McLeary,
President                   GOAL CAPITAL LLC.         Per: /s/ Danny Gravelle  
  Danny Gravelle, President / CEO  


--------------------------------------------------------------------------------

Schedule A

Details of Retainer

The Consultant shall provide the Company with his expertise and assistance, on a
part time basis, in the following areas:

Investor Relations (including company information dissemination to interested
parties, inquiry responses, assistance with company events, advertising, etc.)
In this regard, the Consultant acknowledges and agrees that it is of principal
importance to the Company that the Consultant initiates contact with and
introduce the Company to relevant industry analysts, institutional and retail
investors throughout North America and Europe.

General Shareholder Relations (including responding to shareholder inquiries,
proper disclosure, news release & update dissemination, assistance with other
disclosure issues, etc.)

Investor Database Development (creation and maintenance of an investor &
shareholder database to be used for full, proper and timely disclosure)

Corporate Consultation (including assistance with internal company matters, news
release & reporting issues, possible finance issues, etc.)

The term of this Agreement will commence on July 15th, 2010 (the “Start Date”)
and will terminate on July 15th, 2011 (subject to Section 5.1) .

The Company will compensate the Consultant with 100,000 restricted common shares
of Del Toro Silver Corp (DTOR: OTCBB) at the commencement of this agreement (or
upon approval of the issuance of such shares by related Regulatory Bodies). The
Consultant specifically acknowledges its representations contained in Section
3.6 of this Agreement.

Financing: The Company and Consultant may negotiate a separate agreement
regarding future financings of the Company.

--------------------------------------------------------------------------------